Citation Nr: 0016616	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include congestive heart failure (CHF), cardiomyopathy, 
valvular heart disease, pulmonary hypertension and left 
common carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from June 1956 to 
January 1959.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon in April 1996 that denied service connection for CHF 
as a residual of exposure to ionizing radiation.  The Board 
in October 1998 remanded the case for further development.  
The case has recently been returned to the Board for 
appellate consideration.

The issue has been revised to include the intertwined 
disorders of cardiomyopathy, valvular heart disease, 
pulmonary hypertension and left common carotid artery 
stenosis, as discussed in the Board remand and in recently 
received medical evidence.


FINDING OF FACT

There is competent evidence to substantiate the claim that 
the veteran's cardiovascular disease, CHF, cardiomyopathy, 
valvular heart disease, pulmonary hypertension and left 
common carotid artery stenosis may be induced by exposure to 
therapeutic ionizing radiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disease, CHF, cardiomyopathy, valvular heart 
disease, pulmonary hypertension and left common carotid 
artery stenosis, as residuals of exposure to ionizing 
radiation is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During service, in late 1958, the veteran received x-ray 
radiation for embryonal carcinoma of the left testicle.  It 
was reported that he would receive 3500 roentgens to the 
periaortic lymph node bearing areas through six ports.  The 
service medical records do not confirm the total dose 
administered or other specific information about the 
technique of the radiotherapy at the time.  

VA records showed examinations in 1959 that found negative 
chest x-rays and referred to the veteran having had "deep" 
x-ray therapy at a military hospital.  The examinations and 
the report of hospitalization in 1960 reported no heart 
abnormality and did not mention the amount of radiation 
administered.  

Military records show an examination in 1960 found "x-
radiation" manifestations on three parts of his anterior and 
posterior left trunk area.  In 1963 he was found to have 
atrophic skin with minute varices at the sites of x-ray 
portals suprapubically, lower abdomen, left supraclavicular 
region and midline lumbar region posteriorily.  In a 1965 
report it was recalled that the period of external 
irradiation had been over two months.  Examination of the 
chest showed linear anterior and posterior telangiectasia 
post irradiation skin changes 

The report of a private hospitalization in 1975 is also 
pertinently unremarkable.  Lebanon Community Hospital records 
during the late 1980's are also pertinently unremarkable.  
Albany General Hospital records begin in the late 1970's and 
in 1978 report an area of irradiation evidence on the midline 
of the abdominal wall and chest.  In 1982 there is a 
reference to radiation burns throughout the midportion of the 
abdomen with depression of the skin.  No cardiovascular 
disorder was reported during hospitalization in early 1989 
although an electrocardiogram was interpreted as abnormal. 

A VA examiner in 1987 noted the veteran had previously 
received cobalt radiation treatment.  Reexamination in 1988 
was pertinently unremarkable.  

The record shows pertinently that the CHF with dilated 
cardiomyopathy, initially reported in the early 1990's, is 
well documented in records received from Corvallis Clinic.  
In early 1994 it was noted that in service the veteran had 
received a periaortic radiation field given by old ortho-
voltage techniques, which he recalled were given daily over 
three months and left a significant scar on the skin.  The 
record in April 1994 lists among his problems CHF with 
dilated cardiomyopathy, etiology not known, possibly related 
to radiation therapy.

A report dated in early 1994 from Good Samaritan Hospital 
mentioned an evaluation for CHF and that the veteran's left 
ventricular dysfunction was felt to be due to radiation 
therapy.  An examiner at Lebanon Community Hospital in May 
1994 mentioned that the veteran had mild CHF "apparently 
related to radiation injury many years ago" for testicular 
carcinoma.  

A VA examiner in late 1994 opined, in essence, that the 
radiation therapy was a possible etiology of clearly 
documented CHF with cardiomyopathy since there was an 
increased incidence of coronary artery disease and 
cardiomyopathy in such patients.  The examiner stated the 
exact record of the treatment was not available but the 
veteran had radiation therapy to the chest that apparently 
included some of his heart within the field. 

In early 1996 the RO referred the veteran's claim to the 
Director, VA Compensation and Pension Service (C&P Service), 
the designee of the VA Under Secretary for Benefits, for 
further development as provided in 38 C.F.R. § 3.311.  The 
case was referred to the VA Under Secretary for Health for 
review of the available records, a radiation dose estimate 
and an opinion as to whether it was likely, unlikely or as 
likely as not, that the veteran's CHF resulted from exposure 
to radiation in service.  

The Assistant Chief Medical Director for Public Health and 
Environmental Hazards (Assistant CMD), the designee of the VA 
Under Secretary for Health, opined that such relationship was 
unlikely.  The Assistant CMD relied on a report in noting 
that cardiac damage by ionizing radiation was an example of a 
deterministic effect, one having a threshold that for most 
healthy individuals showed a close to zero probability for 
causing harm at doses of less than 10 rem.  It was noted that 
a VA radiation therapist had reviewed the case and commented 
that scatter radiation to the heart was less than 0.1 
percent.  Thus it was assumed that if the veteran had 
received 3500 tissue roentgens, the organ would have received 
less than 3.5 rads.  

Thereafter, the C&P Service Director opined that there was no 
reasonable possibility that the veteran's heart disease was 
the result of his radiation exposure. 

The veteran submitted additional documentary evidence at the 
Board hearing and testified as to its relevance.  This 
evidence is a record of medical treatment at the Oregon 
Health Sciences University during 1997 and 1998.  Several 
reports completed by K. Crispell, M.D., variously dated in 
1997, considered it possible there was radiogenicity for the 
veteran's heart disease.

K. Stevens, Jr., M.D., a radiation oncologist who reviewed 
the case in 1997, stated that it was his belief that the 
veteran's CHF was not related to the radiation therapy.  
However, he stated that he did not have the radiation therapy 
treatment records or information about the total dose and 
that the mode of administration, i.e., orthovoltage or cobalt 
was not clear.  He determined that a small portion of the 
heart was in the radiation field.  

In a February 1997 report, Dr. Crispell opined that in 
addition to cardiomyopathy, the veteran had valvular heart 
disease possibly related to sclerotic changes from radiation 
therapy and that he may have had some radiation injury to the 
lungs which may be leading to some pulmonary hypertension and 
right ventricular dysfunction.  In July 1997, she opined that 
the veteran's cardiomyopathy could also be the result of 
valvular heart disease. 

In March 1997, A. Kao, M.D., a cardiologist, opined that the 
veteran's idiopathic dilated cardiomyopathy may be due to 
previous chest radiation therapy.  In September 1997, Dr. 
Crispell noted the radiation oncology consultant's opinion.  

The record was supplemented with a May 1999 statement from L. 
M. Taylor, Jr., M.D., who opined that the veteran had 
moderately severe left common carotid artery stenosis 
associated with the previous radiation field.  In an attached 
report his impression was that the stenosis was most likely 
secondary to left cervical radiation.

In September 1999, M. Huntington, M.D., reported his recent 
examination of the veteran and review of the relevant 
history.  His impression was cardiomyopathy with compensated 
CHF of undetermined etiology with a history of radiation 
therapy to the para-aortic lymph nodes that may have included 
a small caudal portion of the heart.  In discussing the case, 
he stated that the radiation treatment records would be 
necessary to determine the radiation doses delivered and 
whether the cardiac dysfunction could be related to such 
treatment.  He found it conceivable that a small portion of 
the heart could have been within the cephalad portion of the 
periaortic portals and affected by radiation sufficient to 
cause at least a portion of the veteran's cardiac disease, 
particularly in view of an October 1993 catheterization 
report.  He also noted dose information of record.  

Dr. Huntington reported that he discussed the veteran's case 
with Dr. Stevens after review of a 1999 MRI that he 
interpreted as showing rather striking atrophy in the left 
groin region and atrophy in the lower abdomen muscles 
irradiated.  He reported that Dr. Stevens was given the 
information about muscle atrophy within the radiation fields 
and concurred that the inferior twenty percent of the heart 
could have received sufficient dose to cause atrophy and 
hypokinesis or akinesis described on an October 1993 
ventriculogram.  Dr. H. stated that in light of this evidence 
the cardiac dysfunction may indeed be significantly related 
to radiation effect on the inferior portion of the heart.



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and cardiovascular disease becomes manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(4).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); Epps v. Gober, 126 F. 3d 1464, 1468 
(Fed.Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one subject to a 
presumption of service connection under §§  3.307 or 3.309 
and manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-06 (1998); see also Hardin v. West, 11 
Vet. App. 74, 78 (1998) and Hilkert v. West, 12 Vet. App. 
145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board observes that the theory of service 
connection for the veteran's cardiovascular disease rests 
solely on his exposure to ionizing radiation in service. 

The Board must point out that section 5107 of title 38, 
United States Code unequivocally places an initial burden 
upon the claimant to produce evidence that a claim is well 
grounded; that is, that a claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  The Board must apply the current 
legal standard discussed below for such determinations in 
claims brought under 38 C.F.R. § 3.311 such as the 
appellant's.

The Board did not address the question of well groundeness 
when it issued the remand for further development in October 
1998.  However it is now well established that this threshold 
determination must be made before there is any duty to assist 
the appellant in the development of pertinent facts.  It was 
the holding in Morton v. West, 12 Vet. App. 477 (1999) that 
absent the submission and establishment of a well-grounded 
claim, the VA Secretary cannot undertake to assist a veteran 
in developing facts pertinent to a claim and that any 
perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error. 

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 and manifested within the applicable period, claimed 
nexus to in service exposure to ionizing radiation, and a 
positive dose estimate.  If these factors are present there 
is the obligation to go forward with other development under 
38 C.F.R. § 3.311, but that obligation does not necessarily 
establish a well grounded claim at that point.

The veteran through his therapeutic exposure and satisfying 
other factors including a positive dose estimate meets 
essential criteria.  However, the elements are cumulative 
rather than independent and even if all are present, it does 
not compel a conclusion that the claim is well grounded.  See 
Wandel, supra, and  Hilkert, 12 Vet. App. at 151.  There is 
competent evidence to establish radiogenicity for claimed 
cardiovascular disease elements under 38 C.F.R. 
§ 3.311(b)(4).  There is no dispute about certain facts, 
principally that the disease being initially reported more 
than 5 years after the exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(b)(5).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant has 
asserted his belief of a nexus between his cardiovascular 
disease and exposure to ionizing radiation.  However, he does 
not meet this burden by merely presenting lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions in such 
circumstances cannot constitute cognizable evidence to well 
ground claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The appellant, however, does submit medical evidence of a 
nexus in the statements of Drs. Crispell, Kao and Huntington 
and a VA physician in 1994.  Thus the theory has support in 
competent evidence.  It is noteworthy that Dr. Stevens 
appears to have reconsidered an initial opinion unfavorable 
to the claim.  This is further evidence supporting the claim.  
The Board finds that this evidence is sufficient to well 
ground the claim.  See Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

The Board observes that a VA medical opinion in 1996 relied 
on published scientific or medical evidence, the probable 
dose and discussed relevant factors in concluding there was 
no nexus to ionizing radiation exposure.  It would seem that 
Dr. Stevens, a radiation oncologist, was recently apprised of 
the dose information and other facts by Dr. Huntington and 
this formed the basis for his revised opinion.

Collectively, the various medical opinions appear to have 
taken into account the relevant factors in light of pertinent 
information regarding the veteran's exposure and the nature 
of his cardiovascular disease in finding for and against the 
claim that the cardiovascular disease could be attributed to 
exposure to ionizing radiation in service.  The opinions 
offer probative evidence in the matter under consideration.  
They were made by physicians with special competence in the 
relevant medical specialties, included review of records and 
took into account factors specific to the veteran's case.  
The Board finds the same rationale should apply to the recent 
statement from Dr. Taylor.  Schroeder v. West, No. 99-7103 
(Fed. Cir. May 18, 2000).


VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board defers further 
consideration of the matter pending the completion of 
additional development that will be discussed below in the 
remand portion of this decision.  The Board believes that the 
claim requires additional development in view of the current 
state of the record in order to meet the duty to assist and 
comply with applicable regulatory criteria, and such 
development is addressed in the remand portion of the 
decision.


ORDER

The claim of entitlement to service connection for 
cardiovascular disease, to include CHF, cardiomyopathy, 
valvular heart disease, pulmonary hypertension and left 
common carotid artery stenosis, as residuals of exposure to 
ionizing radiation is well grounded.  To this extent only, 
the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1 (Manual M21-1), Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board in 1998 had asked for additional development of 
this claim, brought under 38 C.F.R. § 3.311, in light of the 
decision in Hilkert v. West, 11 Vet. App. 284 (1998).  In 
addition, the Board asked the RO to seek clarification of a 
VA medical opinion in 1996 that did not address 
cardiovascular disorders other than CHF.  The Board was 
uncertain as to how broadly to view the reference in that 
opinion to "cardiac disease" since comment was sought 
regarding CHF.  The need for clarification was the result of 
medical evidence that intertwined additional components of 
cardiomyopathy, valvular heart disease and pulmonary 
hypertension.  In essence, the Board found that there was 
competent evidence of radiogenicity to require further review 
in accord with the holding in Hardin v. West, 11 Vet. App. 74 
(1998) and Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
current decision on well groundedness affirms the earlier 
determination.  There was recently added to the record 
competent evidence regarding the radiogenicity of carotid 
artery stenosis. 

The Board also asked the RO to have the service department 
attempt to locate additional service records for the 
veteran's radiation therapy in 1958.  In the Board's opinion, 
the duty to assist required in such circumstances has not 
been met.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
Manual M21-1, Part III, para. 5.12 directs that for 
individuals such as x-ray technicians, reactor plant workers, 
nuclear medicine, radar, radiography, etc., a letter 
requesting dose information should be written to the 
appropriate Service point of contact.  The RO did contact the 
National Personnel Records Center.  However, the Board 
believes there should be a specific request for all inpatient 
records from the Oakland Navy Hospital because of the 
significance that examiners have attached to the radiation 
therapy procedure and some uncertainty regarding the total 
dose administered.  The veteran was hospitalized for several 
months and radiation therapy began in November 1958 according 
to a medical board summary.  There are few, if any, treatment 
records on file for this period of hospitalization that began 
in October 1958 and continued through December 1958.  

In addition to the opinions from Drs. Crispell, Stevens, Kao, 
Marker and Taylor, Dr. Huntington reported on his recent 
conversation with Dr. Stevens.  However, the record does not 
include confirmation from Dr. Stevens personally regarding 
the specifics of this conversation.  Dr. Steven appears to 
have changed his opinion based on information he received 
from Dr. Huntington.  If so, he was likely aware of the dose 
estimate.  

As a result of the holding in Hilkert v. West, 12 Vet. App. 
145 (1999) (Hilkert II), the Court withdrew its previous 
decision and thus removed that basis for the Board remand.  
The RO referred the case to the Director, VA Compensation and 
Pension Service after some development was completed.  The VA 
Director in April 1999 advised the RO that other Board remand 
directives must be complied with.  

The RO issued supplemental statements of the case in August 
and October 1999 after receiving the reports from Drs. Taylor 
and Huntington.  There was no additional development to 
clarify the previous VA medical opinion from the VA Under 
Secretary for Health.  Nor was the there any additional 
development requested in light of Dr. Stevens's second 
opinion wherein he reportedly opined more favorably to the 
claim. 

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  It is 
the opinion of the Board that the RO has not substantially 
completed the development asked for by the Board in order to 
comply with the remand and in so doing has not satisfied the 
requirements of Stegall.  The RO did not obtain the 
clarification from the VA Under Secretary for Health, and 
other relevant but outstanding records have been mentioned to 
warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). 

In view of the foregoing, the Board finds that the case must 
be returned to the RO for further development to insure that 
the record is adequate for an informed 

determination of the matter under consideration.  The case is 
REMANDED for the following actions:

1.  The veteran and his representative 
should be advised that they may submit 
additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the National 
Personnel Records Center and request 
inpatient records for the veteran's 
admission to the U.S. Naval Hospital, 
Oakland, California from October to 
December 1958.   

The RO should also direct a request for 
ionizing radiation exposure information 
to the Officer in Charge, Navy 
Environmental Health Center Detachment, 
Naval Dosimetry Center, Bethesda, MD 
20889-5614.  All requests to the service 
department agencies and reply 
correspondence must be documented in the 
claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him recently for a cardiovascular 
disability including CHF.  After securing 
any necessary releases, the RO should 
obtain all such treatment records that 
have not been previously obtained.  This 
should include a complete record of VA 
medical treatment to the present time.  

The RO should contact K. Stevens, Jr., 
M.D., Professor and Chairman, Radiation 
Oncology, Oregon Health Sciences 
University, and request that he provide a 
statement confirming his discussion of 
the veteran's case with Dr. Huntington in 
September 1999 and the basis for his 
opinion, as reported by Dr. Huntington, 
that the veteran could have received 
"sufficient dose" of radiation to the 
heart to cause atrophy and hypokinesis or 
akinesis.  He should be provided a copy 
of Dr. Huntington's report.  Dr. Stevens 
should be asked to explain the referenced 
"sufficient dose" as reported by Dr. 
Huntington.

4.  Thereafter, the claims for service 
connection for the CHF, to include 
intertwined disorders of cardiomyopathy, 
valvular heart disease, pulmonary 
hypertension and carotid artery stenosis, 
for which the Board has determined the 
provisions of § 3.311(b)(4) have been 
satisfied, should be further developed 
under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b).  The RO should insure that 
any opinion obtained from the VA Under 
Secretary for Health as a result of such 
development is supplemented with a 
written statement from any other 
specialist consulted in the preparation 
of 
the opinion.  To insure a complete 
record, the RO should ask for a statement 
from the VA radiation therapist consulted 
in preparation of the March 1996 opinion 
as to the information relied on.

The RO should also provide the VA Under 
Secretary for Health with copies of all 
medical opinions in favor of a nexus 
between the veteran's exposure to 
ionizing radiation and his cardiovascular 
disease for comment.  See, Davis v. West, 
13 Vet. App. 178, 180-81 (1999). 

5.  The RO should insure that the 
development requested is completed in 
accordance with the directive of this 
remand.  If not, corrective action should 
be taken to insure that the requested 
actions are completed to the extent 
possible.  Thereafter the claim should be 
readjudicated. 

If the benefit sought is not granted to the veteran's 
satisfaction, a supplemental statement of the case that is 
comprehensive with respect to any issue on appeal should then 
be prepared and furnished to the appellant and his 
representative.  They should be afforded the applicable time 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this REMAND is to ensure 
compliance with the requirements of due process and the duty 
to assist.  No action is required of the appellant unless he 
receives further notice.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 


